GEE, Circuit Judge,
dissenting:
The plan of salvation will not be altered by our disposition of the matter before us today, nor am I in impassioned disagreement with the result arrived at by the majority or with its persuasive opinion. Even so, I would have viewed it as the better course to abide by the language of Rule 45(d)(1), especially since it is an express condition imposed upon the sole means by which non-party witnesses can be required to produce matter pretrial.
The construction given the rule by the majority renders its concluding phrase “before or during the taking of the deposition” surplusage. It is hard for me to believe that this phrase was intended to have no effect or that it was recommended by the Committee and promulgated by the Court in coincident fits of absentmindedness. Moreover, the majority construction holds a non-party before the court for whatever period pleases the movant — eight months, in this instance.
To be sure, what counts in such a matter as this is to have a rule, and a clear one. We have one now, and it is clear; but it is ours, not the one the Court wrote. Since it is not, I respectfully dissent.